EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Judson on 2/18/22. Applicant agreed to the changes to obviate potential 112 issues and further to limit claim 18 to spatially offset Raman spectra (SORS), which is distinct from surface-enhanced Raman spectra (SERS), among other changes. The claim 18 amendments create limitations already present in claims 1 and 12. It is also noted for the record that the “housing” configured to receive a user’s finger or body part means that at least a portion of the finger or body part goes into the housing, as opposed to being placed on a surface. This interpretation is consistent with the specification.

The application has been amended as follows: 
In claim 1, line 20, insert --the-- after “indicating”.
In claim 11, line 2, insert –signal-- after the second ‘output’.

Please amend claim 18 as follows:
18.	(currently amended) A device for real-time detection of SARS-CoV-2 viral constituents, comprising: 
configured to receive a user’s finger, the housing having an emitter, the emitter having an associated detector, the emitter being configured to illuminate portion of the user’s finger; and 
	electronics configured spatially-offset Raman spectra from blood-borne constituents, the capture being non-invasive and transcutaneous, wherein there is a degree of spatial offset in the Raman spectra; 
program code executed by a processor and configured to: (i) process the Raman spectra into a data set, (ii) apply the data set to a binary classifier that has been previously trained from a set of learning examples using a support vector machine (SVM) or a decision tree algorithm to distinguish data sets representing either presence or absence of SARS-CoV-2 viral constituents; and (iii) generate a signal indicating the presence or absence of the SARS-CoV-2 viral constituents; and
an output device that receives the signal and outputs an indication regarding the presence or absence of the SARS-CoV-2 viral constituents.

Cancel claim 19.

In claim 20, replace “19” with –18-- and replace the first “indicator” with --indication--.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793